REQUESTED BY: Dear Senator Haberman:
This is in reply to your inquiry concerning the percent of the matching funds the counties and other local bodies should pay toward the mental health region's share of funding for alcoholism services. You are considering legislating in this field.
Part of the problem arises because of the wording in section 71-5027, R.S.Supp., 1978, as amended by LB 260, 1979. The portion of said section 71-5027 as it appears in LB 260 relating to funding as it is applicable to your question is as follows:
   ". . . The state shall provide seventy-five per cent of the funds required to provide services in each region, exclusive of any funds from federal programs. Regional governing boards shall provide twenty-five per cent of the funds required to provide services in each region, exclusive of any funds from federal programs, of which local, county, and other tax-generated sources shall account for at least ten five per cent of the funds. The remaining fifteen per cent of the funds may be accounted for from private sources, third-party payments, and fees collected for services rendered within the region. . . ."
As you can see, when the statute was amended to strike the ten and insert five percent of the funds to be furnished by local, county, and other tax-generated sources, the words `at least' were left in so that the local sources are still required to furnish `at least five per cent' of the twenty-five percent required to be provided by the regional governing boards. Obviously, if the local boards are required to furnish ten percent, they are furnishing `at least five per cent'.
We cannot point to any specific provision in the statutes which gives the Department of Public Institutions the specific authority to require the local share to be ten percent. However, the regional governing boards are given the authority to do so under their budget-making duties and the Director of Alcoholism of the Department of Public Institutions has a number of related responsibilities such as requiring the regional board to meet various levels of services and standards which may have the net effect of acceding to the Department's wishes in order to receive the desired budgetary level from the state.
An example is contained in section 71-5021, R.S.Supp., 1978, which requires the Director of Alcoholism of the Department of Public Institutions to be responsible for the development of a comprehensive and integrated state-wide plan; establishment of minimum standards requiring budgets to be submitted by the regional boards, which budgets shall detail expected expenditures, services, and revenue; evaluating submitted budgets to determine the state's share of funding requirements and services to be rendered, etc.
By use of the words `at least' in the portion of the statute quoted above, there is no upper level on the amount of funding that can be required of the local bodies other than the twenty-five percent limitation to be provided by the regions. The last sentence in the quote above relating to the `remaining fifteen per cent' no longer makes any sense but at one time undoubtedly referred to the difference between the statutory ten percent to be provided by the locals and the total of twenty-five percent to be provided by the region.
If you have any further questions in regard to this matter, please contact us.